      Case 1:17-cr-00232-EGS Document 222 Filed 06/10/20 Page 1 of 4



                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,                 Crim. No. 17-232 (EGS)

          v.

MICHAEL T. FLYNN,

          Defendant.



 MOTION FOR LEAVE TO FILE BRIEF OF AMICI CURIAE THE STEADY STATE
  AND FORMER NATIONAL SECURITY OFFICIALS IN OPPOSITION TO THE
          DEPARTMENT OF JUSTICE’S MOTION TO DISMISS




                                          Jerome C. Roth (pro hac vice pending)
                                          David H. Fry (pro hac vice pending)
                                          Andrew Cath Rubenstein (pro hac vice pending)
                                          MUNGER, TOLLES & OLSON LLP
                                          560 Mission Street, Twenty-Seventh Floor
                                          San Francisco, California 94105-2907
                                          Telephone:    (415) 512-4000
                                          Facsimile:    (415) 512-4077

                                          Elaine J. Goldenberg (D.C. Bar No. 478383)
                                          Brendan B. Gants (DC Bar No. 1031419)
                                          MUNGER, TOLLES & OLSON LLP
                                          1155 F Street NW, Seventh Floor
                                          Washington, D.C. 20004-1357
                                          Telephone:     (202) 220-1100
                                          Facsimile:     (202) 220-2300

                                          Attorneys for Amici Curiae The Steady State and
                                          Former National Security Officials
         Case 1:17-cr-00232-EGS Document 222 Filed 06/10/20 Page 2 of 4



                MOTION FOR LEAVE TO FILE BRIEF OF AMICI CURIAE

       Pursuant to Local Rule 7 of the Local Rules of this Court, and the Court’s minute orders

of May 12, 2020, and May 19, 2020, The Steady State, together with the additional individuals

listed in the appendix to the proposed brief filed herewith, move for leave to file the Brief of

Amici Curiae The Steady State and Former National Security Officials in Opposition to the

Department of Justice’s Motion to Dismiss.

       Amici curiae are The Steady State, an association of former national security officials of

the United States, as well as additional former national security officials, who share an abiding

interest in safeguarding U.S. national security and intelligence interests and have decades of

experience in doing so. The members of The Steady State and the individual amici have served

in the U.S. national security and intelligence communities, under both Democratic and

Republican administrations, as intelligence officers, defense policymakers, diplomats, and

congressional staffers.

       Amici believe that arguments advanced by the Department of Justice (“DOJ”) in its

motion to dismiss the criminal information against Defendant Michael T. Flynn misapprehend

the role of intelligence agencies such as the Federal Bureau of Investigation (“FBI” or “Bureau”)

and are inconsistent with U.S. national security interests and with the rule of law that is critical to

those interests. Were the Court to accept DOJ’s parsimonious view of the circumstances in

which FBI counterintelligence agents may properly interview a witness and of the materiality of

statements made during those interviews, the ability of the intelligence community to gather

accurate information and to identify potential threats to national security interests of the United

States would be severely compromised. Amici hope that their views as former members of the

national security and intelligence communities will assist the Court in understanding the many




                                                  1
            Case 1:17-cr-00232-EGS Document 222 Filed 06/10/20 Page 3 of 4



legitimate bases for, and the clear materiality of misstatements made during, Mr. Flynn’s FBI

interview, as well as the risks that DOJ’s contrary arguments pose to U.S. national security

interests. Amici believe that those views have not been advanced by the parties or in any amicus

brief yet filed.

        Amici requested the parties’ positions regarding the filing of this brief. Counsel for the

United States advised counsel for amici that the United States is not taking positions on amicus

filings. As of the time of filing, counsel for Mr. Flynn has not yet responded regarding his

position.



DATED: June 10, 2020                        MUNGER, TOLLES & OLSON LLP
                                               JEROME C. ROTH
                                               DAVID H. FRY
                                               ELAINE J. GOLDENBERG
                                               ANDREW CATH RUBENSTEIN
                                               BRENDAN B. GANTS



                                            By: /s/ Jerome C. Roth
                                                JEROME C. ROTH



                                            By: /s/ Elaine J. Goldenberg
                                                ELAINE J. GOLDENBERG

                                            Attorneys for Amici Curiae The Steady State and
                                            Former National Security Officials




                                                  2
         Case 1:17-cr-00232-EGS Document 222 Filed 06/10/20 Page 4 of 4



                                CERTIFICATE OF SERVICE

       I hereby certify that on June 10, 2020, I electronically filed the foregoing MOTION

FOR LEAVE TO FILE BRIEF OF AMICI CURIAE with the Clerk of the Court using the

CM/ECF system, which will send notification of such filing to all registered participants.



                                                 /s/ Elaine J. Goldenberg
                                                 Elaine J. Goldenberg




                                                3
